Citation Nr: 1400304	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  09-29 628	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.  

2.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and spouse
ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to October 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Veteran testified at a video conference hearing in July 2013.  

The issues of entitlement to service connection for hypertension, entitlement to an increased rating for PTSD, and entitlement to a TDIU are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  Service connection for hypertension was last denied by an April 2005 rating decision.  The Veteran did not appeal the denial.

2.  The evidence received since the April 2005 rating decision is new and raises a reasonable possibility of substantiating the underlying claim for service connection for hypertension.


CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously denied claim for service connection for hypertension has been received.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran originally submitted a claim of entitlement to service connection for hypertension in October 2004.  An April 2005 rating decision denied service connection.  Notice of the denial and notice of appellate rights were provided in May 2005.  The Veteran did not appeal that decision and the decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  As a result, service connection for hypertension may be considered on the merits only if new and material evidence has been received since the time of the prior final adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013); Manio v. Derwinski, 1 Vet. App. 140 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no new and material evidence has been offered, that is where the analysis must end.  Butler v. Brown, 9 Vet. App. 167 (1996).

Evidence is considered new if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

At the time of the prior final denial, the evidence consisted of service medical records; VA outpatient treatment reports dated from March 2003 to February 2005; private treatment reports D. Cooper, M.D., dated from November 2000 to August 2002; private treatment reports from Mid-West Pathology Services dated in September 2002; a medical statement from Dr. Cooper received in August 2002; and VA examination reports dated in December 1967, August 2004, and March 2005.   

The service medical records do not show any evidence of a diagnosis of or treatment for hypertension.  The Veteran's blood pressure was recorded as 114/66 at his November 1965 entrance examination and as 130/70 at his October 1967 separation examination.  The Veteran did not report high or low blood pressure on report of history forms prepared at the entrance and separation examinations.  

The VA treatment reports show a diagnosis of high blood pressure as early as March 2003.  

The private treatment reports from Dr. Cooper show a diagnosis of hypertension in November 2000.  

The VA examinations dated in December 1967, August 2004, and March 2005 are unrelated to hypertension.  

The RO denied the claim in an April 2005 rating decision because hypertension was not related to service-connected PTSD and was not caused by service.  The RO noted that there was no evidence of a current diagnosis of hypertension.  

The Veteran submitted the current claim to reopen his claim for service connection for hypertension in January 2007.  Evidence associated with the claims file since the final prior denial consists of additional VA outpatient treatment reports dated through February 2013; private treatment reports from Midwest Regional Medical Center dated in April 2005; VA examination reports dated in January 2007, May 2008, and November 2010; statements from the Veteran; and the Veteran and his spouse's testimony from a July 2013 video conference hearing.  
 
Because the evidence received since the prior denial was not previously of record, and because it addresses specifically the issue before the Board, the Board finds that the new evidence is material.  38 C.F.R. § 3.156 (2013).  Since the final prior denial, the Veteran has testified that he was diagnosed with hypertension well after his diagnosis of diabetes and that his service-connected PTSD aggravates his hypertension.  The basis of the previous denial was that a diagnosis of hypertension was not shown by the evidence of record.  In fact, the record showed that a diagnosis of hypertension was of record at that time.  The Veteran has offered testimony that his hypertension is aggravated by either his service-connected diabetes or PTSD.  Consequently, because the basis of the previous denial was that the record failed to show a diagnosis of hypertension, the Board concludes that the evidence is neither cumulative nor redundant, and that it raises a reasonable possibility of substantiating the claim.

Accordingly, the claim of service connection for hypertension is reopened.  The claim will be remanded for additional development.


ORDER

The claim of entitlement to service connection for hypertension is reopened.  To that extent only, the appeal is granted.


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the underlying claim of entitlement to service connection for hypertension, the claim of entitlement to an increased rating for PTSD, and the claim of entitlement to a TDIU can be adjudicated.  

With regard to the claim of entitlement to service connection for hypertension, the Veteran was provided a VA examination in January 2007.  At that time, the examiner indicated that the Veteran had a diagnosis of hypertension for the past forty years and a diagnosis of diabetes mellitus for thirty years.  The examiner opined that hypertension was mild and not related to diabetes mellitus since hypertension was present for many years before the onset of diabetes and there was no renal involvement.  Additionally, there was no evidence that hypertension was aggravated by diabetes since hypertension was well-controlled.  

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The January 2007 VA examiner's opinion is flawed because the examiner based the opinion on the inaccurate premise that the Veteran's hypertension pre-existed his service-connected diabetes mellitus.  Service connection is in effect for diabetes mellitus, effective October 26, 1967.  However, the evidence of record does not show a diagnosis of hypertension at the time of a December 1967 VA examination when diabetes was diagnosed.  The earliest medical evidence of hypertension was in November 2000.  The Veteran testified that he was diagnosed with hypertension ten years after his diagnosis of diabetes mellitus.  Additionally, he suggested that his hypertension was aggravated by his service-connected PTSD.  Consequently another VA examination is required in order to obtain an etiology opinion.  

With regard to the claim for an increased rating for PTSD, the Veteran testified at length that the severity of his PTSD has increased in recent years.  The Veteran was last provided a VA examination to assess the severity of PTSD in November 2010, over three years ago.  Where there is evidence that a service-connected disability has worsened since the last examination, a new examination may be required to rate the current degree of impairment, particularly if there is no additional medical evidence that addresses the level of impairment of the disability since the previous examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  In order to properly adjudicate the claim, a VA psychiatric examination should be obtained to determine the current nature and severity of the service-connected PTSD.  

With regard to the claim for a TDIU, a TDIU may be assigned when service connection is in effect for one disability rated as 60 percent or more, or two or more service-connected disabilities with at least one rated as 40 percent or more such that there is a combined rating of at least 70 percent.  38 C.F.R. § 4.16(a) (2013).

It is unclear whether an increased rating for PTSD is warranted in this case.  However, the Veteran currently meets the combined rating criteria for assignment of TDIU.  Service connection is in effect for PTSD currently rated as 50 percent disabling; diabetes mellitus with early cataracts and erectile dysfunction rated as 40 percent disabling; tinnitus rated as 10 percent disabling; peripheral neuropathy of the left lower extremity rated as 10 percent disabling; bilateral hearing loss rated as noncompensably disabling; and peripheral neuropathy of the right lower extremity rated as noncompensably disabling.  The Veteran's combined rating effective June 14, 2004, was 70 percent and the combined rating effective October 26, 2004, was 80 percent.  Consequently, the Veteran should be provided a VA examination to assess his claim for TDIU.  

The Veteran testified that he was diagnosed with hypertension at a work physical performed at Kelly Air Force Base ten years after he was diagnosed with diabetes.  It does not appear that any records were requested from Kelly Air Force Base.  Consequently, a request for those records should be made.  

VA outpatient treatment reports dated through February 2013 are associated with the claims file.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claims, an attempt to obtain such records should be made.  38 C.F.R. § 3.159(c)(2) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated since February 2013.

2.  Contact the Veteran and obtain the necessary release for his employment physical examination performed at Kelly Air Force Base.  Obtain from the Veteran any information necessary to obtain the records.  Associate any negative responses with the claims file.  

3.  Schedule the Veteran for a VA examination with an examiner with expertise in treating hypertension.  A complete rationale for all opinions must be provided.  The examiner should review the claims file and should note that review in the report.  The examiner should consider the Veteran's report that he was diagnosed with hypertension ten years after his diabetes mellitus diagnosis.  The examiner should provide the following opinions: 

(a)  Is it at least as likely as not (50 percent or greater probability) that hypertension was caused or aggravated by service? 

(b)  Is it at least as likely as not (50 percent or greater probability) that hypertension was caused by service-connected diabetes mellitus? 

(c)  Is it at least as likely as not (50 percent or greater probability) that hypertension has been aggravated (increased in severity beyond the natural progress of the disorder) by service-connected diabetes mellitus? 

(d)  Is it at least as likely as not (50 percent or greater probability) that hypertension was caused by service-connected PTSD? 

(c)  Is it at least as likely as not (50 percent or greater probability) that hypertension has been aggravated (increased in severity beyond the natural progress of the disorder) by service-connected PTSD? 

4.  Schedule the Veteran for a VA examination to determine the current severity of his PTSD.  The examiner should review the claims file and should note that review in the examination report.  The examiner should provide a full multi-axial diagnosis pursuant to DSM-IV, including the assignment of a GAF score.  The examiner should discuss the symptomatology exhibited by the Veteran and the level of occupational and social impairment caused by PTSD.  The examiner should also state whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation due to the combined disability due to his service-connected disabilities, including PTSD, diabetes mellitus with early cataracts and erectile dysfunction, tinnitus, peripheral neuropathy of the left lower extremity, bilateral hearing loss, and peripheral neuropathy of the right lower extremity.

5.  Then readjudicate the claims.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


